UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6271



TERRY EUGENE COOK,

                                              Plaintiff - Appellant,

          versus


RICK SWANSON; ROY LUTHROP; MS. LUTHROP,
Mailroom Supervisor; MR. BELL, Associate
Warden; E. RAINWATER; LEON GEE; ZOLTAN VENDER,
Dr.; BERNARD PARINO, Dr.; P. A. JOYNER; P. A.
DAWSON; MOHAMMAD NAEEM; VEN ENEJE; DAVID
GARCIA; LUIS CALUO; P. A. DECKER; C. E. FLOYD;
A. BALIANO; S. GAL; ART BEELER; E. BLAIR; H.
SILBERMAN, Dr.; GAGE OCHSNER, JR., Dr.,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-947-5-BO)


Submitted:   June 10, 2004                 Decided:   June 18, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Eugene Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Terry Eugene Cook appeals the district court’s order

dismissing his action filed pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), as

frivolous.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Cook v. Swanson, No. CA-03-947-5-BO (E.D.N.C.

filed Jan. 20, 2004; entered Jan. 21, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                - 2 -